DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered. Applicant’s submission of a response on 2/5/2021 has been received and considered. In the response, Applicant cancelled claim 8 and added new claim 9. Therefore, claim 9 is pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Traci Burrow on February 26, 2021.
The application has been amended as follows: 
board game with multiple playing surfaces set within a portable gaming unit[[/s]](s), comprising:
a portal;
a rest stop;
a spinner or a dice;
one or more cardholders; 
one or more sets of cards; 
a set of rules; and
a set of movable pawn pieces comprised of a set of die-cast metal vehicles;
the portable gaming unit[[/s]](s) holds all components, the portable gaming unit is A units long and B units wide to define A times B unit size to hold;
 a game board[[/s]](s) with  multiple playing surfaces are connected at one edge, each of the multiple playing surfaces lays flat to play, and is lifted to turn and play another one of the multiple playing surfaces, each of the game board[[/s]](s) with the multiple playing surfaces is X wide and Y long providing at least four different surfaces of the game board[[/s]](s) with the multiple playing surfaces to play upon and components;
 
 the set of die-cast metal vehicles  are interchangeable with every other set of   die-cast metal vehicles produced for each of the portable gaming unit[[/s]](s),  the die-cast metal [[;]]: a top layer, a middle layer, and a bottom layer, each of the layers of the die-cast metal vehicles are interchangeable with each other set of the die-cast metal vehicles produced for every other of the portable gaming unit[[/s]](s); for the movable pawn pieces comprised of die-cast metal vehicles, each of the portable gaming unit[[/s]](s) will provide up to W number of the movable pawn pieces comprised of the die-cast metal vehicles with color choices, each of the movable pawn pieces comprised of the die-cast metal vehicles can be defined as O times P in size with Q number of art details upon the movable pawn pieces comprised of the die-cast metal vehicles and; 
the game board(s) with the multiple playing surfaces, allows many choices[[;]], before the game board with the multiple playing surfaces is played upon, choose which one of the multiple playing surfaces to begin and which one of the multiple playing surfaces to play second, third and so on, and which of the multiple playing surfaces to end play, the rules for playing the game board with the multiple playing surfaces allows collaboration through each game played, order of play can be different each time;
the portal is a location on the game board(s) that allow the player to jump through to the rest stop before leaping to the next  multiple playing surfaces; and the rest stop allows the player to pause the game  to interact   or to take a break;
and the portable gaming unit[[/s]](s) comes equipped with  an USB port to connect online.
Reasons for Allowance
Amendments above have overcome the 35 USC 112 rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715